                       Case 4:20-cv-02254-YGR Document 35 Filed 06/11/20 Page 1 of 4


            1    HEATHER L. RICHARDSON, SBN 246517
                   hrichardson@gibsondunn.com
            2    LAUREN M. BLAS, SBN 296823
                   lblas@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    GEOFFREY SIGLER (pro hac vice pending)
                   gsigler@gibsondunn.com
            7    JOSHUA LIPTON (pro hac vice pending)
                   jlipton@gibsondunn.com
            8    Gibson, Dunn & Crutcher LLP
                 1050 Connecticut Avenue, N.W.
            9    Washington, DC 20036-5306
                 Telephone: 202.995.8500
          10     Facsimile: 202.467.0539
          11     Attorneys for Defendant
                 UNITED BEHAVIORAL HEALTH
          12

          13
                                                 UNITED STATES DISTRICT COURT
          14
                                              NORTHERN DISTRICT OF CALIFORNIA
          15
                                                         OAKLAND DIVISION
          16
                 LD, DB, BW, RH, and CJ, on behalf of            Case No. 4:20-cv-02254-YGR
          17     themselves and all others similarly situated,
                                                                 Related Case: 4:20-cv-02249-YGR
          18                            Plaintiff,
                                                                 DEFENDANT UNITED BEHAVIORAL
          19            v.                                       HEALTH’S REQUEST FOR JUDICIAL
                                                                 NOTICE IN SUPPORT OF ITS MOTION TO
          20     UNITED BEHAVIORAL HEALTH, a                     DISMISS
                 California Corporation, and VIANT, INC., a
          21     Nevada Corporation,                             [Defendant United Behavioral Health’s Notice of
                                                                  Motion and Motion to Dismiss and Declaration
          22                            Defendant.                of Ngoc Han S. Nguyen filed concurrently
                                                                  herewith]
          23

          24

          25

          26

          27

          28

Gibson, Dunn &     DEFENDANT UNITED BEHAVIORAL HEALTH’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ITS
Crutcher LLP
                                                 MOTION TO DISMISS
                                                CASE NO. 4:20-CV-02254
                       Case 4:20-cv-02254-YGR Document 35 Filed 06/11/20 Page 2 of 4


            1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2           PLEASE TAKE NOTICE that pursuant to Federal Rule of Evidence 201(b), Defendant
            3    United Behavioral Health (“UBH”) respectfully asks the Court to take judicial notice of Exhibits 1
            4    through 8 of the accompanying Declaration of Ngoc Han S. Nguyen (the “Nguyen Declaration”) in
            5    support of Defendant UBH’s Motion to Dismiss Plaintiffs’ Complaint, filed concurrently herewith, as
            6    well as the complaint filed in the related case, Pacific Recovery Solutions, et al., v. United Behavioral
            7    Health, et al., No. 4:20-cv-02249-YGR (N.D. Cal.) and the first amended complaint filed with the
            8    notice of removal in Summit Estate, Inc. v. UnitedHealthcare Insurance Company, et al., No. 4:19-cv-
            9    06724-YGR (N.D. Cal.).
          10     I. ARGUMENT
          11            In ruling on a motion to dismiss, the Court may look beyond the four corners of the complaint
          12     to documents incorporated into the complaint by reference and matters subject to judicial notice. See
          13     Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018); Lee v. City of L.A., 250 F.3d
          14     668, 688–89 (9th Cir. 2001), overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d
          15     1119, 1125–26 (9th Cir. 2002). Under the incorporation by reference doctrine, the Court may consider
          16     documents that the complaint “necessarily relies” on, the authenticity and relevance of which are
          17     uncontested. See Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010); Knievel v. ESPN,
          18     393 F.3d 1068, 1076 (9th Cir. 2005); Parrino v. FHP, Inc., 146 F.3d 699, 705–06 (9th Cir. 1998)
          19     superseded by statute on other grounds. The doctrine of “incorporation by reference” thus permits
          20     consideration of a document when a “plaintiff’s claim depends on [its] contents . . . even though the
          21     plaintiff does not explicitly allege the contents of that document in the complaint.” Knievel, 393 F.3d
          22     at 1076; see also B.R. v. Beacon Health Options, 2017 WL 2351973, at *3 (N.D. Cal. May 31, 2017)
          23     (considering plan documents under the doctrine of incorporation by reference “[b]ecause Plaintiffs’
          24     claim [was] predicated entirely on the terms and benefits of the SAG [ERISA] Plan”).
          25            The Court may also take judicial notice of matters that are either (1) “generally known in the
          26     trial court’s territorial jurisdiction,” or (2) capable of accurate and ready determination by resort to
          27     “sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Thus, under Federal
          28
                                                                    2
                   DEFENDANT UNITED BEHAVIORAL HEALTH’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ITS
Gibson, Dunn &                                   MOTION TO DISMISS
Crutcher LLP
                                                CASE NO. 4:20-CV-02254
                       Case 4:20-cv-02254-YGR Document 35 Filed 06/11/20 Page 3 of 4


            1    Rule of Evidence 201(b), the Court may take judicial notice of “court filings and other matters of public
            2    record” because they are “readily verifiable.” Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d
            3    741, 746 n.6 (9th Cir. 2006). Courts routinely do so. See e.g., ReadyLink Healthcare, Inc., 754 F.3d
            4    754, 756 n.1 (9th Cir. 2014) (“We grant both parties’ motions for judicial notice of the California state
            5    court proceedings.”); Fowler Packing Co., Inc. v. Lanier, 844 F.3d 809, 813 n.2 (9th Cir. 2016) (taking
            6    judicial notice of the filing of another case and the claims alleged therein).
            7           This Court may take judicial notice of Exhibits 1, 2, and 3 to the Nguyen Declaration, which
            8    are excerpts of the Apple summary plan descriptions (Exhibits 1 and 2) and Tesla summary plan
            9    description (Exhibit 3) referenced and relied on throughout the Complaint. See Compl. ¶ 178
          10     (“Because of United and Viant, LD has been denied full benefits available under the Apple benefit plan
          11     and is now responsible for a balance bill owed to Summit Estate.”); ¶ 228 (“Because of United and
          12     Viant, CJ has been denied the full benefits available under the Tesla benefit plan and is no responsible
          13     for a balance bill owed to Summit Estate.”); see also ¶¶ 35, 75, 169–71, 175, 178, 182–84, 190–91,
          14     195–97, 204, 207–09, and 216 (referring to or making claims based on Apple summary plan
          15     descriptions); ¶¶ 35, 77, 220, 221 and 228 (referring to or making claims based on Tesla summary plan
          16     descriptions). Because these documents are referenced and relied on in the Complaint, they are
          17     relevant, and because their authenticity is not subject to reasonable dispute, the Court may consider
          18     Exhibits 1, 2, and 3 under the incorporation-by-reference doctrine. See Parrino, 146 F.3d at 705–06
          19     (taking notice of ERISA “documents governing plan membership, coverage, and administration”
          20     referenced and relied on in complaint); Beacon Health Options, 2017 WL 2351973, at *3 (taking notice
          21     of health plan’s “terms and benefits,” even though plaintiffs did not reference the document in the
          22     complaint, because plaintiffs’ “claim [was] predicated entirely on the terms and benefits of the [ERISA]
          23     SAG Plan”); see also Hints v. Am. Family Life Assurance Co. of Columbus, 2020 WL 2512234, at *1,
          24     n.1 (N.D. Cal. May 15, 2020) (Gonzalez Rogers, J.) (taking judicial notice of insurance policy in
          25     ERISA action).
          26            For the same reason, Defendant UBH also requests that the Court take judicial notice of
          27     Exhibits 4, 5, 6, 7, and 8 to the Nguyen Declaration, which are Explanations of Benefits documents
          28
                                                                     3
                   DEFENDANT UNITED BEHAVIORAL HEALTH’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ITS
Gibson, Dunn &                                   MOTION TO DISMISS
Crutcher LLP
                                                CASE NO. 4:20-CV-02254
                       Case 4:20-cv-02254-YGR Document 35 Filed 06/11/20 Page 4 of 4


            1    sent to named plaintiffs LD, DB, BW, RH, and CJ, as these documents are referenced and relied on in
            2    the Complaint, they are relevant, and their authenticity is not subject to reasonable dispute. Therefore,
            3    they are properly considered under the incorporation by reference doctrine as well. See Compl. ¶ 252
            4    (“The Plaintiffs and the Class received EOB’s from United that did not meet these requirements.”);
            5    ¶ 325 (“United breached its fiduciary duty by sending noncompliant EOBs and other communications
            6    to Plaintiffs and the Class.”); see also ¶ 53, 55, 104, 252, 313, 322, 325, and 356; Parrino, 146 F.3d at
            7    705–06; Beacon Health Options, 2017 WL 2351973, at *3.
            8           UBH also requests that the Court take judicial notice of the complaint, filed as docket entry 1,
            9    in the related case of Pacific Recovery Solutions, et al., v. United Behavioral Health et al., No. 4:20-
          10     cv-02249 (N.D. Cal.) and the first amended complaint, filed with the notice of removal as docket entry
          11     1, in Summit Estate, Inc. v. UnitedHealthcare Insurance Company, et al., No. 4:19-cv-06724-YGR
          12     (N.D. Cal.). As a “court filing or other public record,” the Pacific Recovery and Summit Estate
          13     complaints are properly subject to judicial notice. See Reyn’s Pasta Bella, LLC, 442 F.3d at 746 n.6.
          14     II. CONCLUSION
          15            For the foregoing reasons, UBH respectfully requests that the Court take judicial notice of
          16     Exhibits 1 through 8 of the Nguyen Declaration, the Pacific Recovery complaint, and the Summit Estate
          17     complaint.
          18

          19
                 Dated: June 11, 2020
          20
                                                               GIBSON, DUNN & CRUTCHER LLP
          21

          22
                                                               By: /s/ Heather Richardson
          23                                                                    Heather Richardson
          24                                                   Attorney for Defendant
                                                               UNITED BEHAVIORAL HEALTH
          25

          26

          27

          28
                                                                    4
                   DEFENDANT UNITED BEHAVIORAL HEALTH’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ITS
Gibson, Dunn &                                   MOTION TO DISMISS
Crutcher LLP
                                                CASE NO. 4:20-CV-02254
